DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-11 and 13-20 are currently pending.  In response to the Office Action mailed 3/23/2022 applicant amended claims 1-2 and 13-14.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/25/2022, with respect to claims 1 and 13 have been fully considered and are persuasive.  Claim 1 and 13 were amended to include limitations that overcome the prior art of record.
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the second stem electrode include a first portion extending in a direction parallel to the second data lines; the first portion of the first stem electrode overlaps at least a portion of the first data lines; and the first portion of the second stem electrode does not overlap the second data lines” in combination with all the other limitations of claim 1.
Claims 2-11 are allowable due to dependency to claim 1.
US 20180164622 A1 to Ono for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1 in combination with the all other limitations of claim 1.  Specifically, Ono discloses various limitations of base claim 1: a liquid crystal display comprising: a first substrate (Fig. 10 Sub4 ) on which a plurality of first pixels are defined (See at least Fig. 12); a first pixel electrode (Fig. 10 PX2) arranged for each of the first pixels on the first substrate (See Fig. 10);  first gate lines and first data lines crossing each other, each of the first pixels being positioned in a first spaced defined by adjacent first gate lines and adjacent first data lines (See Fig. 9 -Fig. 12 pixel LDOT2); a second substrate (Fig. 10 Sub3) arranged opposite to the first substrate (See Fig. 10); a third substrate (Fig. 10 Sub2) arranged on the second substrate and on which a plurality of second pixels are defined (See Fig. 11); a second pixel electrode (Fig. 10 PX1) arranged for each of the second pixels on the third substrate (See Fig. 10); second gate lines and second data lines crossing each other, each of the second pixels being positioned in a second space defined by adjacent second gate lines and adjacent second data lines (See Fig. 7 pixel UDOT1); and a fourth substrate arranged opposite to the third substrate (See Fig. 10 Sub1); each of the first pixels has a first domain and each of the second pixels has a second domain (See Fig. 11 and Fig. 12); and a direction of the first domain of the first pixels and a direction of the second domain of the second pixels are different from each other (See Fig. 11 and Fig. 12), the first pixel electrode comprises a first stem electrode and a plurality of first branch electrodes extended from the first stem electrode (Fig. 12); the second pixel electrode comprises a second stem electrode and a plurality of second branch electrodes extended from the second stem electrode (Fig. 11); the first stem electrode include a first portion extendinq in a direction parallel to the first data lines (Fig. 12). 
However, Ono does not disclose that “the second stem electrode include a first portion extending in a direction parallel to the second data lines; the first portion of the first stem electrode overlaps at least a portion of the first data lines; and the first portion of the second stem electrode does not overlap the second data lines.”  Further, US 20180341132 A1 Suzuki discloses that each of the plurality of the second pixel overlaps a different one of the plurality of the first pixels (See Fig. 1-Fig. 4), but does not disclose that the second stem electrode include a first portion extending in a direction parallel to the second data lines; the first portion of the first stem electrode overlaps at least a portion of the first data lines; and the first portion of the second stem electrode does not overlap the second data lines.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 13.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the second stem electrode include a first portion extending in a direction parallel to the second data lines; the first portion of the first stem electrode overlaps at least a portion of the first data lines; and the first portion of the second stem electrode does not overlap the second data lines” in combination with all the other limitations of claim 13.
Claims 14-20 are allowable due to dependency to claim 13.
US 20180164622 A1 to Ono for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 13 in combination with the all other limitations of claim 13.  Specifically, Ono discloses various limitations of base claim 13: a liquid crystal display comprising: a first substrate (Fig. 10 Sub4 )on which a plurality of first pixels are defined (See at least Fig. 12); a first pixel electrode arranged for each of the first pixels on the first substrate (Fig. 10 PX2); a second substrate arranged on the first substrate (Fig. 10 Sub2) and on which a plurality of second pixels are defined (Fig. 10 PX1); a second pixel electrode arranged for each of the second pixels on the second substrate (See Fig. 10); and a third substrate arranged on the second substrate (See Fig. 10 Sub1); a first liquid crystal layer disposed between the first substrate and the second substrate (See Fig. 10 LC2); and a second liquid crystal layer disposed between the second substrate and the third substrate (Fig. 10 LC1), and a first polarization layer disposed between the first substrate and the third substrate (Fig. 10 POL2), wherein: each of the first pixels has a first domain and each of the second pixels has a second domain (See Fig. 11 and Fig. 12); a direction of the first domain of the first pixels and a direction of the second domain of the second pixels are different from each other (See Fig. 11 and Fig. 12); the first pixel electrode comprises a first stem electrode and a plurality of first branch electrodes extended from the first stem electrode (Fig. 12); the second pixel electrode comprises a second stem electrode and a plurality of second branch electrodes extended from the second stem electrode (Fig. 11); the first stem electrode include a first portion extendinq in a direction parallel to the first data lines (Fig. 12). 
However, Ono does not disclose that “the second stem electrode include a first portion extending in a direction parallel to the second data lines; the first portion of the first stem electrode overlaps at least a portion of the first data lines; and the first portion of the second stem electrode does not overlap the second data lines.”  Further, US 20180341132 A1 Suzuki discloses a single, first polarization layer disposed between the first substrate and the third substrate (See Fig. 2 PL2) each of the plurality of the second pixel overlaps a different one of the plurality of the first pixels (See Fig. 1-Fig. 4), but does not disclose that the second stem electrode include a first portion extending in a direction parallel to the second data lines; the first portion of the first stem electrode overlaps at least a portion of the first data lines; and the first portion of the second stem electrode does not overlap the second data lines.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871